                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


WAYNE BURR,                                     §
                                                §
                  Plaintiff,                    §                 SA-21-CV-00560-FB
                                                §
vs.                                             §
                                                §
SLP NEW BRAUNFELS, et al,                       §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court in the above-styled cause of action is the Motion For Admission Pro

Hac Vice, filed by Taylor O. Reed of Wilson Elser Moskowitz Edelman & Dicker LLP [#8].

Ms. Reed asks the Court for permission to appear pro hac vice to represent Defendants. Ms.

Reed is a member in good standing of the bar of the State of Texas and is licensed to practice

before the Eastern and Northern Districts of Texas. According to the motion, this is Ms. Reed’s

fourth application to appear pro hac vice in the Western District of Texas. Ms. Reed has co-

counsel in this case, Kristina M. Oropeza, who is admitted to practice before the Western District

of Texas.

       It is this Court’s policy to require all counsel to apply for admission to the Western

District’s federal bar and to follow through with the application as a condition of appearance pro

hac vice in any case. This Court has, however, made an exception for out-of-district counsel if

their practice in the Western District is limited to one case or, in some cases, as long as a

licensed Western District of Texas attorney is involved in the case.        Therefore, after due

consideration, the Court is of the opinion the motion should be conditionally granted such that

Ms. Reed may appear in this case pro hac vice. Accordingly,



                                                1
       IT IS HEREBY ORDERED that the Motion for Admission Pro Hac Vice [#8] is

GRANTED such that Taylor O. Reed may appear pro hac vice in this case.

       IT IS FURTHER ORDERED that counsel become familiar with the Local Court Rules

of the United States District Court for the Western District of Texas, a copy of which may be

obtained from the United States District Clerk for the Western District of Texas or this Court’s

website.

       IT IS FURTHER ORDERED that Taylor O. Reed immediately tender the amount of

$100.00, payable to Clerk, U.S. District Court, in compliance with Western District of Texas

Local Rule AT-1(f)(2), if she has not already done so.

       IT IS FINALLY ORDERED that Taylor O. Reed, pursuant to Section 6 of the

Administrative Policies and Procedures for Electronic Filing in Civil and Criminal Cases in the

Western District of Texas, must register as a filing user within ten (10) days of this Order, if she

has not already done so. Ms. Reed’s pro hac vice status shall not take effect until she has

complied with all of the requirements contained in this Order.

       SIGNED this 21st day of June, 2021.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
